Exhibit 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of June 22, 2017, by and among VINCE, LLC, a Delaware limited liability company
(the “Borrower”), the Guarantors party thereto, BANK OF AMERICA, N.A., as
administrative agent and as collateral agent (in such capacities, including any
successor thereto, the “Agent”) under the Loan Documents, and each lender party
hereto (collectively, the “Lenders” and individually, each a “Lender”).

WHEREAS:

A.The Borrower, the Guarantors, the Agent, and the Lenders are parties to that
certain Credit Agreement dated as of November 27, 2013 (as amended by that
certain First  Amendment to Credit Agreement dated as of June 3, 2015, and as
further amended hereby, and as may be further amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), pursuant to which the Lenders agreed, subject to the terms and
conditions thereof, to extend credit and make certain other financial
accommodations available to the Borrower; and

B.The Borrower and the Guarantors have requested that the Agent and the Lenders
effect certain amendments to the Credit Agreement in order to, among other
things, increase Availability by agreeing to lend against certain letters of
credit issued for the benefit of the Agent as credit support for the Obligations
as more specifically set forth herein, and the Agent and the Lenders agree to
effect such amendments to the Credit Agreement on the terms and conditions  set
forth herein,

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1.DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given such terms in the Credit Agreement.

2.AMENDMENTS TO CREDIT AGREEMENT.

(a)Additional Definitions. Section 1.01 of the Credit Agreement is hereby
amended to include, in addition and not in limitation, the following definitions
in proper alphabetical order:

(i)“Bail-In Action” means the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

(ii)“Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

--------------------------------------------------------------------------------

 

(iii)“Designated Jurisdiction” means any country or territory to the extent that
such country or territory is the target of any comprehensive Sanction.

(iv)“EEA Financial Institution” means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

(v)“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

(vi)“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

(vii)“Eligible L/C” shall have the meaning specified in the L/C Letter
Agreement.

(viii) “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

(ix)“L/C Letter Agreement” means that certain Letter Agreement dated as of the
Second Amendment Effective Date entered into by and among Vince, LLC as the
account party, the Agent, and the Loan Parties, as may be amended, modified, or
supplemented from time to time.

(x)“L/C Reserve” means a Reserve as may be established from time to time by the
Agent in its Permitted Discretion to the extent that the outstanding Credit
Extensions exceed one hundred percent (100%) of (a) the face amount of Eligible
Trade Receivables of the Loan Parties plus (b) the face amount of Eligible
Credit Card Receivables of the Loan Parties plus (c) the Appraised Value of
Eligible Inventory of the Loan Parties multiplied by the Cost of such Eligible
Inventory, net of Inventory Reserves.

(xi) “Sanction(s)” means any economic sanctions administered or enforced by any
Governmental Authority of the United States, Canada or the European Union
(including, without limitation, OFAC, the United States Department of State,
Foreign Affairs and International Trade Canada or the Department of Public
Safety Canada or Her Majesty’s Treasury (“HMT”)).

(xii)““Second Amendment” means the Second Amendment to Credit Agreement dated
and effective as of the Second Amendment Effective Date, by and among the
Borrower, the Guarantors, the Agent and the Lenders.”

 

--------------------------------------------------------------------------------

 

(xiii)““Second Amendment Effective Date” means June 21, 2017.”

(xiv)“Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

(b)Amended Definitions. Section 1.01 of the Credit Agreement is hereby further
amended as follows:

(i)The definition of “Applicable Margin” is hereby amended by deleting the
pricing grid and inserting the following grid in its stead:

Level

Average Daily Excess Availability

LIBOR Margin

Base Rate Loan Margin

I

Greater than 40% of the Aggregate Commitments

1.75%

0.75%

II

Greater than or equal to 20% of the Aggregate Commitments but less than or equal
to 40% of the Aggregate Commitments

2.00%

1.00%

III

Less than 20% of the Aggregate Commitments

2.25%

1.75%

 

(ii)The definition of “Availability Reserves” is hereby amended by deleting
“and” before clause (xvi) and inserting a new clause (xvii) after clause (xvi)
and before the proviso as follows:

“and (xvii) the L/C Reserve;”

(iii)The definition of “Borrowing Base” is hereby deleted in its entirety and
the following is substituted in its stead:

“Borrowing Base” means, at any time of calculation, an amount equal to (but not
less than zero):

(a)the face amount of Eligible Trade Receivables of the Loan Parties multiplied
by 85%;

plus

(b) the face amount of Eligible Credit Card Receivables of the Loan Parties
multiplied by 90%;

 

--------------------------------------------------------------------------------

 

plus

(c)90% multiplied by the Appraised Value of Eligible Inventory of the Loan
Parties multiplied by the Cost of such Eligible Inventory, net of Inventory
Reserves;

Plus

(d)from the Second Amendment Effective Date and continuing for so long as such
Eligible L/C is in effect, 100% of the amount for which the Eligible L/C must be
honored after giving effect to any draws against same;

Plus

(e)100% of Eligible Cash On Hand, in an aggregate amount of up to $5,000,000;
provided, that Eligible Cash On Hand included in the Borrowing Base may not be
withdrawn from the Qualified Account, thereby reducing the Borrowing Base,
unless and until the Borrower furnishes the Agent with (x) notice of such
intended withdrawal, (y) a Borrowing Base Certificate as of the date of such
proposed withdrawal reflecting that, after giving effect to such withdrawal, no
Overadvance exists or would result from such withdrawal and (z) a certificate of
a Responsible Officer on behalf of the Parent certifying that no Default or
Event of Default shall have occurred and be continuing at the time of such
withdrawal or would result therefrom;

minus

(e)the then amount of all Availability Reserves relating to the Loan Parties.”

(iv)The definition of “Capital Expenditures” is hereby amended by deleting
“other than Specified Equity Contributions and” where it appears therein.

(v)The last sentence in the definition of “Consolidated EBITDA” is hereby
deleted in its entirety.

(vi)The definition of “Covenant Compliance Event” is hereby deleted in its
entirety and the following is substituted in its stead:

“Covenant Compliance Event” means that Excess Availability at any time is less
than the greater of (a) twelve and one half (12.5%) percent of the Adjusted Loan
Cap and (b) $5,000,000.  For purposes hereof, the occurrence of a Covenant
Compliance Event shall be deemed continuing until Excess Availability has
exceeded the amounts set forth above for thirty (30) consecutive days, in which
case a Covenant Compliance Event shall

 

--------------------------------------------------------------------------------

 

no longer be deemed to be continuing for purposes of this Agreement.  The
termination of a Covenant Compliance Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Covenant Compliance Event
in the event that the conditions set forth in this definition again arise.

(vii)The definition of “Defaulting Lender” is hereby amended by inserting the
following clause (d)(iv) thereto:

“(d)(iv) become the subject of a Bail-In Action;”

(viii)The definition of “Eligible Cash on Hand” is hereby deleted in its
entirety and the following is substituted in its stead:

“Eligible Cash on Hand” means cash or Cash Equivalents owned by Parent, which
are (a) available for use by Parent, without condition or restriction, (b) free
and clear of any pledge or other Lien (other than Liens permitted pursuant to
clauses (h), (v), (x), (z) and (ee) of Section 7.01 of the Credit Agreement),
(c) subject to the first priority perfected security interest of Agent (subject
to Liens permitted pursuant to clauses (v), (x) and (z) of Section 7.01 of the
Credit Agreement), (d) in a Qualified Account, (e) for which Agent shall have
received evidence, in form and substance reasonably satisfactory to Agent, of
the amount of such cash or Cash Equivalents held in such Qualified Account as of
the applicable date of the calculation of Availability by Agent.

(ix)The definition of “Eligible Trade Receivables” is hereby amended by deleting
clause (d) thereof in its entirety and inserting the following in its stead:

“(d)Except as set forth in the proviso hereto, all Accounts owed by an account
debtor and/or its Affiliates together exceed fifteen percent (15%) (or any other
percentage now or hereafter established by the Agent for any particular account
debtor) of the amount of all Accounts at any one time (the “Concentration
Limit”) (but the portion of the Accounts not in excess of the applicable
percentage may be deemed Eligible Trade Receivables, in the Agent’s Permitted
Discretion), provided that the Concentration Limit for Accounts due from
(x) Nordstrom shall equal (A) sixty percent (60%) from the Second Amendment
Effective Date through and including July 31, 2017 and (B) forty percent (40%)
at all times thereafter, (y) Saks Fifth Avenue shall equal thirty percent (30%)
and (z) Neiman Marcus shall equal twenty percent (30%);”

(x)The definition of “Embargoed Person” is hereby amended by inserting
“comprehensive” directly before “sanctions program.”

(xi)The definition of “Equity Issuance” is hereby amended by deleting “, other
than any Specified Equity Contribution” at the end thereof.

 

--------------------------------------------------------------------------------

 

(xii)The definition of “LIBOR Rate” is hereby deleted in its entirety and the
following is substituted in its stead:

“(a)for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to (i) to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time) at or about 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two (2) Business Days prior to such date for
Dollar deposits with a term of one month commencing that day; or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

(c)if the LIBOR Rate shall be less than zero, such rate shall be deemed zero for
the purposes of this Agreement.”

(xiii)The definition of “Maturity Date” is hereby deleted in its entirety and
the following is substituted in its stead:

“Maturity Date” means the earlier of (a) the later of (i) June 3, 2020 and (ii)
with respect to any Lender which participates in any Extension Series pursuant
to Section 2.17, such extended maturity date relating to such Extension Series
as determined pursuant to such Section 2.17 (such later date, the “Revolving
Maturity Date”) and (b) in the event that there are outstanding obligations
under the Term Facility on the date 120 days prior to the then scheduled
maturity date under such Term Facility (solely in the case that the then
scheduled maturity date is earlier than the Revolving

 

--------------------------------------------------------------------------------

 

Maturity Date), the “Maturity Date” shall be the date that is 120 days prior to
the then scheduled maturity date of the obligations under such Term Facility.

(xiv)The definition of “Monthly Reporting Event” is hereby deleted in its
entirety.

(xv)The definition of “Qualified Account” is hereby deleted in its entirety and
the following is substituted in its stead:

“Qualified Account” means any investment or deposit account maintained by Parent
with the Agent or an Affiliate of the Agent specifically and solely used for
purposes of holding such Eligible Cash On Hand and which account is subject to a
Blocked Account Agreement.

(xvi)The definition of “Specified Equity Contribution” is hereby deleted in its
entirety.

(xvii)The definition of “Trigger Amount” is hereby deleted in its entirety and
the following is substituted in its stead:

“Trigger Amount” means, (a) from the Second Amendment Effective Date through and
including August 15, 2017, the greater of (x) twelve and one half percent
(12.5%) of the Adjusted Loan Cap in effect on such date and (y) $5,000,000 and
(b) at all times after August 15, 2017, the greater of (x) fifteen percent (15%)
of the Adjusted Loan Cap in effect on such date and (y) $6,000,000.

(c)New Section 5.26. The following new provision is hereby added to the Credit
Agreement as Section 5.25.

“Section 5.26EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.”

(d)Amendment to Section 6.01(c).  Section 6.01(c) of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in its stead:

“(c)as soon as available, but in any event not later than 30 days (or in the
case of a Fiscal Month that is also a Fiscal Quarter end, 45 days, and in the
case of the last Fiscal Month of each Fiscal Year, 60 days) after the end of
each Fiscal Month of each Fiscal Year of the Parent, the unaudited consolidated
balance sheet of the Parent, Holdings, the Borrower and its Restricted
Subsidiaries as at the end of such Fiscal Month and the related unaudited
consolidated statements of income and of cash flows for such Fiscal Month and
the portion of the Fiscal Year through the end of such Fiscal Month, setting
forth in each case in comparative form (i) the figures as of the end of and for
the corresponding period in the previous Fiscal Year, and (ii) the figures for
such period set forth in the projections delivered pursuant to Section 6.02(d)
hereof, in each case, certified by a Responsible Officer

 

--------------------------------------------------------------------------------

 

as being fairly stated in all material respects (subject to normal year-end
audit adjustments and the lack of notes); and”

(e)Amendment to Section 6.02.  Section 6.02 of the Credit Agreement shall be
amended by (i) deleting the “and” after clause (h) therein, (ii) deleting the
period at the end of clause (i) therein and substituting therefor “; and”, and
(iii) adding the following new clause:

“(j)commencing with the week ending on August 4, 2017, a rolling thirteen week
cash flow forecast, which such forecast shall be delivered within three (3)
Business Days’ after the end of the immediately preceding week.”

(f)Amendment to Section 6.10(b).  Section 6.10(b) of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in its stead:

“(b)Upon the request of the Agent after reasonable prior written notice, permit
the Agent or professionals (including investment bankers, consultants,
accountants, lawyers and appraisers) retained by the Agent to conduct commercial
finance examinations and inventory appraisals, including, without limitation, of
(i) the Borrower’s practices in the computation of the Borrowing Base and (ii)
the assets included in the Borrowing Base and related financial information such
as, but not limited to, sales, gross margins, payables, accruals and
reserves.  Subject to the immediately succeeding sentence, the Loan Parties
shall pay the reasonable and documented out-of-pocket fees and expenses of the
Agent and such professionals with respect to such examinations and inventory
appraisals.  The Agent may conduct (A) two (2) commercial finance examinations
and two (2) inventory appraisals in any twelve month period at the Borrower’s
expense, provided that, in the event that Excess Availability is less than 25%
of the Adjusted Loan Cap for longer than three (3) consecutive Business Days,
the Agent may undertake three (3) commercial finance examinations and three (3)
inventory appraisals in any twelve month period at the Borrower’s expense, and
(B) additional commercial finance examinations and inventory appraisals as the
Agent may require in its reasonable discretion if a Specified Event of Default
has occurred and is continuing, at the expense of the Borrower.”

(g)Amendment to Section 7.01.  The following new clause (ff) is added to Section
7.01 of the Credit Agreement, the “and” at the end of clause (dd) is deleted,
and the period at the end of clause (ee) is replaced by “; and”:

“(ff)the obligations of Vince, LLC as account party to Bank of Montreal as
issuing bank in connection with the Eligible L/C may be secured so long as such
Liens are subject to an intercreditor agreement on terms satisfactory to the
Agent.”

 

--------------------------------------------------------------------------------

 

(h)Amendment to Section 7.18.  Section 7.18 of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in its stead:

“7.18Financial Covenant.  Minimum Excess Availability.  At all times, Excess
Availability shall not be less than the greater of (i) twelve and one half
percent (12.5%) of the Adjusted Loan Cap in effect on such date and (ii)
$5,000,000.  

(i)New Section 7.20. The following new provision is hereby added to the Credit
Agreement as Section 7.20.

“Section 7.20.Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the target of Sanctions,
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender, Agent,
Issuer, Swing Loan Lender, or otherwise) of Sanctions.”

(j)Amendment to Section 8.01(b).  Section 8.01(b) is hereby amended and restated
in its entirety as follows:

“(b)Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Sections 6.01(a), 6.01(b),
6.02(b), 6.03(a), 6.05(a)(i) or Article VII, (ii) Section 6.02(c) (after a two
(2) Business Day grace period), (iii) Section 6.01(c) (after a five (5) Business
Day grace period), (iv) Sections 6.07, 6.10(b) or 6.12), or (v) the L/C Letter
Agreement, provided that, if (A) any such Default described in this clause
(b)(iv) is of a type that can be cured within five (5) Business Days and (B)
such Default could not materially adversely impact the Agent’s Liens on the
Collateral, such Default shall not constitute an Event of Default for five (5)
Business Days after the occurrence of such Default so long as the Loan Parties
are diligently pursuing the cure of such Default; or”

(k)New Section 8.01(m).  The following new provision is hereby added to Section
8.01 of the Credit Agreement as section 8.01(m), and the period at the end of
Section 8.01(l) shall be replaced by “; or”:

“Termination of L/C Letter Agreement.  The termination of the L/C Letter
Agreement other than in accordance with Section 17 thereof or without the
consent of the Agent.”

(l)New Section 10.28. The following new provision is hereby added to the Credit
Agreement as Section 10.28.

 

--------------------------------------------------------------------------------

 

“Section 10.28. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

3.Consent with respect to the Term Facility.  The Agent and the Lenders hereby
acknowledge and agree to the following with respect to the Term Facility:

(a)Notwithstanding anything in the Credit Agreement to the contrary, including
Section 7.07(c), the Agent and Lenders hereby consent to the prepayment of term
loans under the Term Facility with Rights Offering Proceeds (as defined in the
L/C Letter Agreement) in an aggregate principal amount not to exceed $9,000,000;
provided, (i) such prepayment is made within 30 days of the Borrower’s receipt
of such Rights Offering Proceeds, (ii) no Default or Event of Default has
occurred before and after giving effect to such prepayment, and (iii) before or
concurrently therewith, the outstanding principal amount of Loans shall be
repaid with Rights Offering Proceeds in an amount equal to $15,000,000, provided
further, that any amount of Rights Offering Proceeds in excess of the $9,000,000
term loan prepayment and the $15,000,000 Loan repayment shall be deposited in a
Blocked Account subject to a Blocked Account Agreement and such

 

--------------------------------------------------------------------------------

 

amounts may be used for working capital and general corporate purposes in
accordance with the terms and conditions of the Credit Agreement.

(b)Notwithstanding anything in the Credit Agreement to the contrary, including
the conditions set forth in the definition of “Permitted Amendment or
Refinancing,” (x) the increase in each level set forth in the “Applicable
Margin” (as defined in the credit agreement evidencing the Term Facility (the
“Term Loan Credit Agreement”)) by not more than 200 basis points with respect to
each respective level from those set forth in the Term Loan Credit Agreement in
effect immediately prior to the date hereof, (y) the payment of a fee paid to
consenting lenders under the Term Loan Credit Agreement in connection with a
proposed amendment to the Term Loan Credit Agreement, provided, such fee does
not exceed 50 bps times the amount of Term Loans (as defined in the Term Loan
Credit Agreement) held by such consenting lenders, and (z) an increase to
scheduled amortization of the Term Loans (as defined in the Term Loan Credit
Agreement) commencing with the amortization payment for the quarter ending on or
around January 31, 2018 in the amount of $3,000,000 and any quarterly payment
thereafter, each in the amount of $2,000,000 due and payable on the last day of
each fiscal quarter (the “Amortization Payment”); provided a condition under the
Term Loan Credit Agreement to such amortization payment being permitted to be
made is that on a pro forma basis immediately before and after giving effect to
such payment, Borrower shall have Availability of not less than $15,000,000 and
Borrower shall deliver to the Agent a certificate certifying compliance with
such Availability requirement (“Amortization Payment Conditions”).  If any
Amortization Payment cannot be paid as and when due as a result of the
Borrower’s inability to satisfy the Amortization Payment Conditions, each such
Amortization Payment shall be rolled forward for up to two (2) quarters.  The
Borrower may make such deferred Amortization Payments in subsequent quarters
upon satisfaction of the Amortization Payment Conditions.  The Borrower may pay
any deferred Amortization Payments with proceeds of Subordinated Indebtedness,
without requirement to satisfy the Amortization Payment Conditions.

4.Representations and Warranties. Each of the Guarantors and the Borrower
represents and warrants to the Agent and the Lenders that:

(a)the representations and warranties set forth in the Credit Agreement and in
each of the other Loan Documents are true and correct in all material respects
on the Second Amendment Effective Date, as if made on and as of the Second
Amendment Effective Date and as if each reference therein to “this Agreement” or
the “Credit Agreement” or the like includes reference to this Amendment and the
Credit Agreement as amended hereby (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date); provided, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and

(b)after giving effect to this Amendment, no Default or Event of Default exists
as of the Second Amendment Effective Date.

 

--------------------------------------------------------------------------------

 

5.CONDITIONS PRECEDENT. The amendments and consents set forth in this Amendment
shall not be effective until each of the following conditions precedent are
satisfied in a manner satisfactory to the Agent:

(a)receipt by the Agent of a copy of this Amendment, duly authorized and
executed by Guarantors, the Borrower and each Lender;

(b)receipt by the Agent of the L/C Letter Agreement, duly authorized and
executed by Vince, LLC as the account party and the Loan Parties;

(c)receipt by the Agent of the original Eligible L/C from Vince, LLC;

(d)receipt by the Agent of all fees and expenses required to be paid hereunder
and, to the extent invoiced at least one (1) Business Day prior to the Second
Amendment Effective Date, reimbursement or payment of all reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of Choate, Hall & Stewart LLP, counsel to the Agent required to be
reimbursed or paid by the Loan Parties pursuant to the terms of Section 10.04 of
the Credit Agreement; and

(e)after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing, nor shall any Default or Event of Default
result from the consummation of the transactions contemplated herein.

6.EFFECT ON LOAN DOCUMENTS.  As amended hereby, the Credit Agreement and the
other Loan Documents shall be and remain in full force and effect in accordance
with their terms and hereby are ratified and confirmed by each of the Guarantors
and the Borrower in all respects. The execution, delivery, and performance of
this Amendment shall not operate as a waiver of any right, power, or remedy of
the Agent or the Lenders under the Credit Agreement or the other Loan Documents.
Each of the Guarantors and the Borrower hereby acknowledges and agrees that,
after giving effect to this Amendment, all of its respective obligations and
liabilities under the Loan Documents to which it is a party, as such obligations
and liabilities have been amended by this Amendment, are reaffirmed and remain
in full force and effect. After giving effect to this Amendment, each of the
Guarantors and the Borrower reaffirms each Lien granted by it to the Agent for
the benefit of the Lenders under each of the Loan Documents to which it is a
party, which Liens shall continue in full force and effect during the term of
the Credit Agreement, and shall continue to secure the Obligations (after giving
effect to this Amendment), in each case, on and subject to the terms and
conditions set forth in the Credit Agreement and the other Loan Documents.

7.NO NOVATION; ENTIRE AGREEMENT. This Amendment is not a novation or discharge
of the terms and provisions of the obligations of the Borrower and Guarantors
under the Credit Agreement and the other Loan Documents. There are no other
understandings, express or implied, among the Guarantors, the Borrower, the
Agent and the Lenders regarding the subject matter hereof or thereof.

8.GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AMENDMENT

 

--------------------------------------------------------------------------------

 

AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE
GOVERNED BY,

AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

9.COUNTERPARTS; ELECTRONIC EXECUTION. This Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic
transmission also shall deliver a manually executed counterpart of this
Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

10.CONSTRUCTION. This Amendment and the Credit Agreement shall be construed
collectively and in the event that any term, provision or condition of any of
such documents is inconsistent with or contradictory to any term, provision or
condition of any other such document, the terms, provisions and conditions of
this Amendment shall supersede and control the terms, provisions and conditions
of the Credit Agreement. Upon and after the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof’ or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “therein”, “thereof’ or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified hereby.

11.MISCELLANEOUS. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns.

[Remainder of page intentionally left blank; signature pages follow]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

VINCE, LLC, as the Borrower

By: /s/ David Stefko

Name: David Stefko

Title: Chief Financial Officer

VINCE INTERMEDIATE HOLDING, LLC,
as a Guarantor

By: /s/ David Stefko

Name: David Stefko

Title: Chief Financial Officer

VINCE HOLDING CORP.,
as a Guarantor

By: /s/ David Stefko

Name: David Stefko

Title: Chief Financial Officer

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Agent

By: /s/ Mattew Potter

Name: Matthew Potter

Title: Vice President

 

BANK OF AMERICA, N.A.,
as Lender, Swing Line Lender and L/C Issuer

By: /s/ Mattew Potter

Name: Matthew Potter

Title: Vice President

 

 

[Signature Page to Second Amendment to Credit Agreement]